                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.1 Page 1 of 31


                                C.O. LAW, APC
                            1
                                Clark Ovruchesky, Esq. (SBN: 301844)
                            2   co@colawcalifornia.com
                                2404 Broadway, Suite 150
                            3
                                San Diego, California 92102
                            4   Telephone: (619) 356-8960
                                Facsimile: (619) 330-7610
                            5

                            6   OLYMPUS LAW CORP
                                George C. Panagiotou, Esq. (SBN: 263172)
                            7
                                george@olympuslawcorp.com
                            8   3148 Midway Dr., Suite 202
                            9
                                San Diego, California 92110
                                Telephone: (858) 300-0033
                           10

                           11
                                Attorneys for Plaintiff,
                                Miguel Sepulveda Sr.
                           12
                                                    UNITED STATES DISTRICT COURT
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102




                                                  SOUTHERN DISTRICT OF CALIFORNIA
     C.O. LAW, APC




                           14
                                 MIGUEL SEPULVEDA SR.,                     Case No.: '19CV0585 L    AGS
                           15
                                                                           COMPLAINT FOR DAMAGES
                           16                   Plaintiff,                 FOR VIOLATIONS OF:
                           17                          v.                    1.) THE FAIR CREDIT
                                                                                 REPORTING ACT, 15
                           18                                                    U.S.C. §§ 1681, ET SEQ.;
                                 AMERIMARK DIRECT, LLC,
                                                                                 AND
                           19    FIRST SAVINGS CREDIT CARD,
                                 ARMY AND AIR FORCE                          2.) CALIFORNIA
                           20                                                    CONSUMER CREDIT
                                 EXCHANGE SERVICE, and
                                                                                 REPORTING AGENCIES
                           21    EXPERIAN INFORMATION                            ACT, CAL. CIV. CODE §§
                                 SOLUTIONS, INC.,                                1785.1, ET SEQ.
                           22

                           23                   Defendants.
                                                                           JURY TRIAL DEMANDED
                           24

                           25

                           26
                           27

                           28


                                COMPLAINT FOR DAMAGES                                         PAGE 1 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.2 Page 2 of 31



                            1                                      INTRODUCTION
                            2   1.    The United States Congress has found the banking system is dependent upon
                            3         fair and accurate credit reporting. Inaccurate credit reports directly impair the
                            4         efficiency of the banking system, and unfair credit reporting methods
                            5         undermine the public confidence, which is essential to the continued
                            6         functioning of the banking system. Congress enacted the Fair Credit Reporting
                            7         Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and accurate reporting,
                            8         promote efficiency in the banking system, and protect consumer privacy. The
                            9         FCRA seeks to ensure consumer reporting agencies exercise their grave
                           10         responsibilities with fairness, impartiality, and a respect for the consumer’s
                           11         right to privacy because consumer reporting agencies have assumed such a vital
                           12         role in assembling and evaluating consumer credit and other information on
2404 BROADWAY, SUITE 150




                           13         consumers. The FCRA also imposes duties on the sources that provide credit
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         information to credit reporting agencies, called “furnishers.”
                           15   2.    Plaintiff MIGUEL SEPULVEDA SR. (“Plaintiff”), through his attorneys,
                           16         brings this lawsuit to challenge the actions of Defendants AMERIMARK
                           17         DIRECT,        LLC      (“AmeriMark,”         “Furnisher-Defendants,”           or
                           18         “Defendants”), FIRST SAVINGS CREDIT CARD (“FSCC,” “Furnisher-
                           19         Defendants,” or “Defendants”), ARMY AND AIR FORCE EXCHANGE
                           20         SERVICE (“AAFES,” “Furnisher-Defendants,” or “Defendants”), and
                           21         EXPERIAN INFORMATION SOLUTIONS, INC. (“Experian,” the
                           22         “Credit Bureau,” or “Defendants”) with regard to Defendants’ reporting of
                           23         erroneous negative and derogatory reports to Plaintiff’s credit report, as that
                           24         term is defined by 15 U.S.C. § 1681a(g) and Defendant’s failure to correct such,
                           25         which Defendant knew or should have known was erroneous and which caused
                           26         Plaintiff damages.
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                                  PAGE 2 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.3 Page 3 of 31



                            1   3.   Plaintiff makes these allegations on information and belief, with the exception
                            2        of allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff
                            3        alleges on personal knowledge.
                            4   4.   While many violations are described below with specificity, this Complaint
                            5        alleges violations of the statutes cited in their entirety.
                            6   5.   Unless otherwise stated, all the conduct engaged in by Defendants occurred in
                            7        California.
                            8   6.   Any violations by Defendants were knowing and intentional, and Defendants
                            9        did not maintain procedures reasonably adapted to avoid any such violation.
                           10   7.   Unless otherwise indicated, the use of any Defendants’ names in this Complaint
                           11        includes all agents, employees, officers, members, directors, heirs, successors,
                           12        assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
2404 BROADWAY, SUITE 150




                           13        that Defendant named.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14                                  JURISDICTION AND VENUE
                           15   8.   Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331; 15 U.S.C. §
                           16        1681p; and, 28 U.S.C. § 1367 for supplemental state law claims.
                           17   9.   This action arises out of Defendants’ violations of (i) the Fair Credit Reporting
                           18        Act, 15 U.S.C. §§ 1681 et seq. (“FCRA”); and (ii) the California Consumer
                           19        Credit Reporting Agencies Act, Cal. Civ. Code §§ 1785.1. et seq. (“CCRAA”).
                           20   10. The Court has personal jurisdiction over Defendants as Defendants conduct
                           21        business within the State of California and have purposefully availed
                           22        themselves of the laws and markets of the State of California and this district.
                           23   11. Venue is proper in the United States District Court, Southern District of
                           24        California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff
                           25        resides in the County of San Diego, State of California, which is within this
                           26        judicial district; (ii) the conduct complained of herein occurred within this
                           27        judicial district; and, (iii) Defendant conducted business within this judicial
                           28        district at all times relevant.


                                COMPLAINT FOR DAMAGES                                                  PAGE 3 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.4 Page 4 of 31



                            1                                           PARTIES
                            2   12. Plaintiff is a natural person who resides in the City of San Diego, County of San
                            3         Diego, in the State of California. In addition, Plaintiff is a “consumer” as that
                            4         term is defined by: Cal. Civ. Code § 1785.3(b) and 15 U.S.C. § 1681a(c).
                            5   13. Defendant AmeriMark is a corporation whose primary corporate address is in
                            6         the City of Cleveland, in the State of Ohio, and is authorized to do business in
                            7         the State of California.
                            8   14. Defendant FSCC is a corporation whose primary corporate address is in the
                            9         City of Sioux Falls, in the State of South Dakota, and is authorized to do
                           10         business in the State of California.
                           11   15. Defendant AAFES is an entity whose primary address is in the City of Dallas,
                           12         in the State of Texas, and is authorized to do business in the State of California.
2404 BROADWAY, SUITE 150




                           13   16. Defendant Experian is a corporation whose primary corporate address is in the
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         City of Costa Mesa, in the State of California, and is authorized to do business
                           15         in the State of California.
                           16   17. Furnisher-Defendants are each a furnisher of information as contemplated by
                           17         FCRA sections 1681s-2(a) & (b), which regularly and in the ordinary course of
                           18         business furnishes information to one or more consumer reporting agencies
                           19         about consumer transactions or experiences with any consumer.
                           20   18. Plaintiff is informed and believes, and thereon alleges, that Furnisher-
                           21         Defendants in the ordinary course of business, regularly, on behalf of
                           22         themselves or others, engage in “debt collection” as that term is defined by
                           23         California Civil Code § 1788.2(b), and are each therefore a “debt collector” as
                           24         that term is defined by California Civil Code § 1788.2(c).
                           25   19. Experian is a “consumer reporting agency” as that term is defined by 15 U.S.C.
                           26         § 1681a(f) and Cal. Civ. Code § 1785.3.
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                                   PAGE 4 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.5 Page 5 of 31



                            1   20. The causes of action herein also pertain to Plaintiff’s “consumer [credit] report”
                            2         as that term is defined by 15 U.S.C. § 1681a(d)(1) and Cal. Civ. Code §
                            3         1785.3(c), in that inaccurate credit information was reported by Defendants
                            4         regarding specific transactions and/or experiences pertaining to Plaintiff and
                            5         Plaintiff’s credit worthiness, credit standing, and credit capacity. Such credit
                            6         information was used or was expected to be used, or collected in whole or in
                            7         part, for the purposes of serving as a factor in establishing Plaintiff’s eligibility
                            8         for, among other things, credit to be used primarily for personal, family,
                            9         household and employment purposes.
                           10                                    GENERAL ALLEGATIONS
                           11   21. At all times relevant to this matter, Plaintiff was an individual residing within
                           12         the State of California.
2404 BROADWAY, SUITE 150




                           13   22. Furthermore, Defendant conducted business within the State of California at all
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         times relevant.
                           15   23. On or about November 14, 2017, Plaintiff filed for a no-asset Chapter 7
                           16         bankruptcy in the United States Bankruptcy Court for the Southern District of
                           17         California in San Diego. Plaintiff’s case was assigned Case Number 17-06913
                           18         (the “Bankruptcy”).1
                           19   24. Plaintiff’s Bankruptcy successfully discharged on February 13, 2018, and
                           20         Plaintiff’s accounts and debts with Furnisher-Defendants were included in
                           21         Plaintiff’s discharge.
                           22   25. However, Furnisher-Defendants reported or caused to be reported inaccurate
                           23         information after the Bankruptcy was filed and discharged on Plaintiff’s credit
                           24         reports.
                           25   ///
                           26   ///
                           27   1
                                  The District Court has discretion to take judicial notice of the documents
                           28   electronically filed in the bankruptcy case. See, Atwood v. Chase Manahttan Mortg.
                                Co. (In re Atwood), 293 B.R. 227, 233 n.9 (B.A.P. 9th Cir.2003).

                                COMPLAINT FOR DAMAGES                                                    PAGE 5 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.6 Page 6 of 31



                            1   26. The Consumer Data Industry Association’s (“CDIA”) Metro 2 format is the
                            2        credit industry’s standardized, objective reporting format used by furnishers to
                            3        provide information about consumer accounts to consumer reporting agencies.2
                            4   27. Upon information and belief, Defendants have adopted the Metro 2 Format
                            5        Manual as its standard instruction book in respect to credit reporting.
                            6   28. The CII status field is a critical field for consumers and directly relates to and
                            7        impacts a consumer’s credit worthiness.
                            8   29. CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been discharged.
                            9   30. The lack of an accurate reporting of the CII field makes it appear that a
                           10        consumer has not addressed outstanding debt obligations through the
                           11        bankruptcy process.
                           12   31. The lack of an accurate reporting of the CII field also suggests that creditors are
2404 BROADWAY, SUITE 150




                           13        free to collect against a consumer per their pre-bankruptcy contract terms,
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14        which is inaccurate and materially misleading due to the effect of the
                           15        bankruptcy orders, such as the automatic stay of section 362 of Title 11, that
                           16        exist to prevent post-petition collection activity, and the discharge order which
                           17        enjoins post-discharge collection upon any in personam liability for a claim.
                           18   32. Accordingly, failure to report the correct CII indicator would prompt those
                           19        making credit decisions to draw a more negative inference regarding a
                           20        consumer’s credit worthiness.
                           21   33. Once a Chapter 7 Bankruptcy is successfully completed, furnishers for
                           22        unsecured accounts included in the bankruptcy, including Furnisher-
                           23        Defendants’ respective accounts, are instructed to report the CII status as
                           24        “Discharged/completed through BK Chapter 7”, report “Current Balance”,
                           25        “Scheduled Monthly Payment Amount”, and “Amount Past Due” as “Zero”
                           26
                                2
                           27    See Consumer Financial Protection Bureau, Key Dimensions and Processes in the
                                U.S.           Credit       Reporting        System,         available        at:
                           28
                                http://files.consumerfinance.gov/f/201212_cfpb_credit-reporting-white-paper.pdf

                                COMPLAINT FOR DAMAGES                                                 PAGE 6 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.7 Page 7 of 31



                            1         (i.e. $0), and report “D”, i.e. “no data”, in the “Payment History” section.
                            2   34. Moreover, as a result of a major class action settlement in 2008, the three
                            3         nationwide CRAs, including Experian, have been required to revise their
                            4         procedures as to how they report debts discharged in a chapter 7 bankruptcy. 3
                            5         The settlements essentially reverse the presumption of non-dischargeability that
                            6         the CRAs had been applying to chapter 7 bankruptcies. They require the CRAs
                            7         to treat all prebankruptcy debts as discharged, unless furnishers provide
                            8         information showing that a debt was excludable from discharge. The CRAs are
                            9         to no longer report as charged off or placed in collection debts that in fact have
                           10         been discharged in bankruptcy.
                           11   35. These procedures rely on the fact that furnishers are contractually obligated to
                           12         report debts with codes that correspond to the major categories of non-
2404 BROADWAY, SUITE 150




                           13         dischargeable debt (that is, student loans, unpaid taxes, domestic support
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         obligations, and debts subject to reaffirmation agreements). Using what is
                           15         termed an “Agreed Bankruptcy Coding,” the CRAs are to set to zero the stated
                           16         balance owed for other debts—those that usually are dischargeable—and show
                           17         them as having been discharged. This whole process is easily automated
                           18         because the CRAs normally can ascertain from the information in their own
                           19         credit files when a consumer’s prebankruptcy debt has not in fact been
                           20         discharged.
                           21   ///
                           22   ///
                           23   ///
                           24
                                3
                           25    White v. Experian Info. Solutions, Inc., Case No. CV 05-01070 (C.D. Cal. Aug. 19,
                                2008) (lead case number); White v. Equifax Info. Serv., L.L.C., Case. No. CV 05-
                           26   7821 (C.D. Cal. Aug. 19, 2008); White v. Trans Union, L.L.C., Case No. CV 05-
                           27   1073 (Aug. 19, 2008); Hernandez v. Equifax Info. Serv., L.L.C., Case. No. CV 06-
                                3924 (C.D. Cal. Aug. 19, 2008).
                           28


                                COMPLAINT FOR DAMAGES                                                  PAGE 7 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.8 Page 8 of 31



                            1   36. These revised procedures and assumptions were applied both retroactively and
                            2        prospectively. With respect to current credit files, the three major CRAs were
                            3        directed to retroactively “scrub” existing data to remove improper tradelines
                            4        and civil judgments.
                            5   37. Despite this reform, there continue to be problems with improper reporting of
                            6        discharged debts, including allegations that creditors have deliberately engaged
                            7        in the practice in order to pressure debtors to pay off discharged debts, and even
                            8        refusals to correct the reporting after being requested to do so by the debtor.4
                            9        Indeed, the frequency of cases in which debtors had complained of the failure
                           10        to properly report accounts included in bankruptcy has led one court to observe
                           11        the “sheer number of such cases may suggest that some creditors are
                           12        systematically taking such action in an effort to diminish the value of a
                                     discharge in bankruptcy.”5
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   38. However, despite knowledge Furnisher-Defendants consistently followed
                           15        faulty and deceptive procedures in their credit reporting practices for post-
                           16        bankruptcy consumers like Plaintiff, the Credit Bureaus have continued to fail
                           17        to adopt reasonable procedures to eliminate the reporting errors that it knew or
                           18        should have reasonably been aware of.
                           19

                           20
                                4
                           21     See, e.g., Belton v. GE Capital Consumer Lending (In re Belton), 2014 WL
                                5819586 (Bankr. S.D.N.Y. Nov. 10, 2014). See also Jessica Silver Greenberg, Debts
                           22   Canceled by Bankruptcy Still Mar Consumer Credit Scores, N.Y. Times, Nov. 12,
                           23   2014. Keil v. Equifax Info. Serv., 2014 WL 4477610 (N.D. Cal. Sept. 10, 2014) (in
                                response to debtor’s dispute, credit union stated its policy was to report all charged-
                           24   off debts as unpaid, irrespective of bankruptcy discharge); In re Haynes, 2014 WL
                           25   3608891 (Bankr. S.D.N.Y. July 22, 2014) (debtor alleged that creditor refused his
                                request to remove charge-off notation from account discharged in bankruptcy).
                           26
                                5
                           27    Norman v. Applied Card Sys. (In re Norman), 2006 WL 2818814 (Bankr. M.D.
                                Ala. Sept. 29, 2006).
                           28


                                COMPLAINT FOR DAMAGES                                                 PAGE 8 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.9 Page 9 of 31



                            1   39. Moreover, Experian reported the Bankruptcy in the “Public Records” section
                            2         of their respective credit report for Plaintiff at all times relevant, including the
                            3         filing and discharge date. This further bolsters the claim that Experian failed to
                            4         adopt reasonable procedures to ensure maximum possible accuracy because
                            5         Furnisher-Defendants’ respective accounts reported as being opened prior to
                            6         the filing of the Bankruptcy.
                            7   40. The FCRA imposes obligations on CRAs relating to consumers who have filed
                            8         petitions for bankruptcy that require such CRAs to report the particular chapter
                            9         of Title 11 under which the petition was filed and that limit the amount of time
                           10         they may report bankruptcy information to a maximum of ten years. 15 U.S.C.
                           11         §§ 1681c. Nothing in this statutory provision of the FCRA suggests that there
                           12         is an exception to a CRAs standard obligation to employ reasonable procedures
                                      to ensure maximum possible accuracy for bankruptcy-related information.6
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   41. Accordingly, the Credit Bureaus’ conduct was willful and reckless disregard of
                           15         their rights and obligations under the FCRA.
                           16   42. As explained in more detail below, Defendants failed to reference the
                           17         bankruptcy filing and discharge in the “CII” credit reporting field in Plaintiff’s
                           18         Experian Credit Report in respect to the Furnisher-Defendants’ accounts
                           19         successfully discharged through Plaintiff’s Chapter 7 Bankruptcy.
                           20   ///
                           21   ///
                           22

                           23
                                6
                                  See also 16 C.F.R. 600 app. § 607(3)(A)(6); id. § 607(3)(F)(2) (“[A] consumer
                                reporting agency may include delinquencies on debts discharged in bankruptcy in
                           24   consumer reports, but must accurately note the status of the debt (e.g., discharged,
                           25   voluntarily repaid).”); id. § 607(3)(F)(1) (“A consumer reporting agency must
                                employ reasonable procedures to keep its file current on past due accounts (e.g., by
                           26   requiring its creditors to notify the credit bureau when a previously past due account
                           27   has been paid or discharged in bankruptcy)[.]”). White v. Trans Union, LLC, 462 F.
                                Supp. 2d 1079, 1082 (C.D. Cal. 2006).
                           28


                                COMPLAINT FOR DAMAGES                                                   PAGE 9 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.10 Page 10 of 31



                            1   43. Instead, Defendants reported that the current (pay) status of the debts were
                            2         delinquent, “Charged Off” i.e. still legally collectable, “Past Due”, or otherwise
                            3         still legally owed in their pre-Bankruptcy form with outstanding balances owing
                            4         as opposed to “Discharged/included in Bankruptcy” with a $0 balance.
                            5   44. The failure to report the correct status of “Discharged in Bankruptcy” with a $0
                            6         balance owed inaccurately and misleadingly suggested that Plaintiff still has a
                            7         personal legal responsibility to pay the alleged debts to Furnisher-Defendants,
                            8         which is the opposite effect of receiving a Chapter 7 bankruptcy discharge.
                            9   45. The “Charge Off” and past due status notations by Furnisher-Defendants post-
                           10         discharge inaccurately and misleadingly suggested (to potential creditors) that
                           11         Plaintiff was still legally liable to repay the alleged debt, incurred new debt
                           12         during the Bankruptcy, or that Plaintiff reaffirmed the debt notwithstanding the
                                      discharge because Furnisher-Defendants’ reporting deviated from Metro 2
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         reporting instructions in these respects.
                           15   46. However, Plaintiff did not incur new debt with Furnisher-Defendants during the
                           16         Bankruptcy proceeding or reaffirm the Account in the Bankruptcy. Plaintiff’s
                           17         debt with Furnisher-Defendants was discharged in the Bankruptcy.
                           18   47. Accordingly, pursuant to the terms of the Bankruptcy Orders, it was inaccurate
                           19         and materially misleading for Furnisher-Defendants to report delinquencies
                           20         following Plaintiff’s Bankruptcy filing and discharge.
                           21   48. The Bankruptcy Court confirmed that Plaintiff successfully completed the
                           22         Bankruptcy and entered a Discharge Order on February 13, 2018. Furnisher-
                           23         Defendants received notice of the successful discharge through the Bankruptcy
                           24         Noticing Center on or about February 13, 2018 by first class mail through the
                           25         Bankruptcy Noticing Center.
                           26   ///
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                                 PAGE 10 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.11 Page 11 of 31



                            1   49. Rather than using the bankruptcy information sent specifically to Furnisher-
                            2         Defendants to accurately update Plaintiff’s Account on Plaintiff’s Experian
                            3         Credit Report, which Furnisher-Defendants knew or should have known
                            4         existed, Furnisher-Defendants continued reporting inaccurately on Plaintiff’s
                            5         credit reports.
                            6   50. Furnishers utilizing the Metro 2 reporting standard correctly is crucial because
                            7         the Metro 2 system creates a uniform standard for the meaning given to each
                            8         field provided, which fosters consistency in how furnishers formulate data to
                            9         report to the credit bureaus, which ultimately leads to objective credit
                           10         evaluations and scores for consumers.
                           11   51. Moreover, the FCRA and CCRAA impose no requirement or mandate that a
                           12         furnisher provide any information to a consumer reporting agency. Indeed, the
2404 BROADWAY, SUITE 150




                           13         CDIA has repeatedly noted that the act of furnishing information to a consumer
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         reporting agency is completely voluntary.7
                           15   52. Because credit reporting is a voluntary act, Defendants’ deviation from the
                           16         Metro 2 format instructions—the industry standard and their respective chosen
                           17         method of reporting—constitutes an inaccurate or misleading statement. This is
                           18         because those making credit decisions, who would expect that furnishers like
                           19         Furnisher-Defendants would adhere to the Metro 2 format, would view the
                           20         reporting of accounts included in the Bankruptcy in their delinquent pre-
                           21         bankruptcy form more negatively than if the accounts reported accurately.
                           22   ///
                           23   ///
                           24   ///
                           25
                            •
                                7
                                  See, e.g., Credit Reports: Consumers’ Ability to Dispute and Change Inaccurate
                           26   Information: Hearing Before the H. Comm. on Fin. Serv., 110 Congr. 50 (2007)
                           27   (written statement of Stuart Pratt, President and CEO, Consumer Data Industry
                                Association) (“not a single one of the more than 18,000 data furnishers has to provide
                           28
                                a single record of data to our members”).

                                COMPLAINT FOR DAMAGES                                               PAGE 11 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.12 Page 12 of 31



                            1   53. In respect to their FCRA investigation, Plaintiff alleges Furnisher-Defendants,
                            2       rather than train its employees how to properly review and investigate disputes,
                            3       are generally expected to simply confirm whatever information being reported
                            4       is accurate, rather than conducting an actual reasonable investigation.
                            5   54. Similarly, Plaintiff alleges the Credit Bureaus’ employees have a policy of
                            6       simply parroting whatever information is provided by furnishers rather than
                            7       conducting reasonable reinvestigations under the FCRA and CCRAA.
                            8   55. This is because the investigation and reinvestigations conducted by the
                            9       Defendants occur in a hurried, conveyor-belt styled atmosphere in which
                           10       dispute operators are under pressure to process disputes quickly to meet
                           11       production quotas. This atmosphere is conducive to a speed-minded dispute
                           12       operator failing to consider, or not looking for, information that is relevant to
                                    the consumer’s dispute.
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   56. Such conduct by Defendants is willful and reckless.
                           15   57. Furthermore, the Credit Bureaus’ policies and procedures for maintaining and
                           16       operating their internal databases were not reasonable, because they continued
                           17       reporting patently inaccurate and materially misleading information after
                           18       Plaintiff formally disputed the reporting. Accordingly, the Credit Bureaus failed
                           19       to follow reasonable procedures to assure maximum possible accuracy of the
                           20       information concerning Plaintiff and violated 15 U.S.C. § 1681e(b) and Cal.
                           21       Civ. Code §1785.14(b).
                           22   58. As a direct and proximate result of the derogatory information furnished and
                           23       reported by Defendants, Plaintiff has sustained actual damages including
                           24       emotional distress, humiliation, embarrassment, anxiety, loss of sleep,
                           25       defamation of character, pain and suffering, was impeded in seeking necessary
                           26       products and services from vendors, and damages to her credit rating due to
                           27       Defendants’ inaccurate reporting.
                           28


                                COMPLAINT FOR DAMAGES                                              PAGE 12 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.13 Page 13 of 31



                            1   59. This has made Plaintiff unable and therefore averse to apply for credit because
                            2        her credit score remains extremely low.
                            3   60. As a further direct and proximate result of Defendants’ acts stated herein,
                            4        Plaintiff has spent many hours and associated costs reviewing credit reports,
                            5        disputing the incorrect information furnished by Defendants via certified mail,
                            6        and incurred attorneys’ fees and such further expenses in an amount to be
                            7        determined at trial.
                            8                                       AMERIMARK
                            9       INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION RE:
                           10                       ACCOUNT NO.: 411008* (THE “ACCOUNT”)
                           11   61. In an Experian Credit Report dated November 1, 2018, AmeriMark reported the
                           12        following inaccurate, misleading, and derogatory information for the above-
2404 BROADWAY, SUITE 150




                           13        referenced account number:
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14           • Status: Account charged off. $310 written off.
                           15   62. There was no notation, status update, or any other indication in the tradeline as
                           16        it was reported to Experian that this Account was included in or discharged in
                           17        Plaintiff’s Bankruptcy.
                           18   63. On or about November 7, 2018, Plaintiff disputed AmeriMark’s reported
                           19        information regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by
                           20        notifying Experian, in writing, of the incorrect and inaccurate credit information
                           21        furnished by AmeriMark.
                           22   64. Specifically, Plaintiff sent a letter, via certified mail, to Experian (the “Dispute
                           23        Letter”), requesting the above inaccurate information be deleted pursuant to
                           24        Plaintiff’s Bankruptcy Discharge and corresponding Metro 2 instructions.
                           25   65. Specifically, the Dispute Letter expressed:
                           26
                           27

                           28


                                COMPLAINT FOR DAMAGES                                                PAGE 13 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.14 Page 14 of 31


                                  Consumer Dispute:
                            1
                                                                 • This account was included and discharged in my
                            2                                      Chapter 7 Bankruptcy, which was filed on
                            3
                                                                   11/14/2017 and discharged on 02/13/2018,
                                                                   bearing docket No. 17-06913-MM7 in the
                            4                                      Southern District of California (San Diego).
                            5
                                                                   Accordingly, the scheduled payment amount,
                                                                   current balance, balloon payment, and amount
                            6                                      past due on this account should be “$0” and the
                            7                                      status should be reporting as “discharged through
                                                                   bankruptcy” or the equivalent. This account
                            8                                      should also be reported as “closed” as opposed to
                            9                                      “open.” Moreover, there should be no
                                                                   delinquencies or major delinquencies reporting
                           10                                      after the filing date of the bankruptcy in the
                           11                                      history of this account Any duplicative reporting
                                                                   of this account in my credit history should be
                           12                                      deleted as well.
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   66. The Dispute Letter further requested that the Experian and AmeriMark:
                           15            • Immediately delete the disputed derogatory information from my credit
                           16               report and update my credit report accordingly.
                           17            • If you do not immediately correct the disputed information on my credit
                           18               report, please include the “Consumer Dispute” section above as my
                           19               dispute statement for this account on my credit report.
                           20   67. Upon information and belief, Experian timely notified AmeriMark of Plaintiff’s
                           21         dispute, but they both continued reporting inaccurate, derogatory information.
                           22   68. AmeriMark was required to conduct a reasonable investigation into this specific
                           23         account on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-
                           24         2(b)(1)(A).
                           25   69. Experian was required to conduct a reasonable reinvestigation of Plaintiff’s
                           26         dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.
                           27   ///
                           28   ///

                                COMPLAINT FOR DAMAGES                                                 PAGE 14 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.15 Page 15 of 31



                            1   70. On or about December 21, 2018, Plaintiff received the results of AmeriMark
                            2       and Experian’s (re)investigations in the form of a letter from Experian with
                            3       Plaintiff’s updated credit report.
                            4   71. However, rather than remove the above derogatory information from Plaintiff’s
                            5       report, AmeriMark and Experian simply left derogatory information on
                            6       Plaintiff’s report.
                            7   72. Specifically, AmeriMark and Experian reported the following inaccurate and
                            8       derogatory information on Plaintiff’s credit in respect to the Account:
                            9           • Status: Account charged off. $310 written off.
                           10   73. Once again, there was no notation, status update, or any other indication in the
                           11       tradeline as it was reported to Experian that this Account was discharged in
                           12       Plaintiff’s Bankruptcy.
                                74. Experian did not provide notice to Plaintiff that her dispute was “frivolous or
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3) or include Plaintiff’s
                           15       “Statement of Dispute” pursuant to 15 U.S.C. § 1681i(b).
                           16   75. Upon information and belief, Experian’s reinvestigation was not reasonable.
                           17       More specifically, Experian should have discovered from its records, including
                           18       Plaintiff’s official dispute letter, that the information AmeriMark was reporting
                           19       was inaccurate and materially misleading. Experian could have easily
                           20       ascertained that the AmeriMark account had no further obligation owed on it
                           21       by reviewing the publicly available and accessible bankruptcy records
                           22       discussed above, consulting the Metro 2 guidelines for bankruptcy accounts
                           23       delineated above, or contacting Plaintiff for more information. Instead, upon
                           24       information and belief, Experian conducted a superficial “reinvestigation” and
                           25       merely doubled-down on their inaccurate reporting. This has continued to hurt
                           26       Plaintiff’s credit standing.
                           27   76. Such conduct by Experian is willful and reckless.
                           28


                                COMPLAINT FOR DAMAGES                                              PAGE 15 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.16 Page 16 of 31



                            1   77. Accordingly, Experian failed to conduct a reasonable reinvestigation of
                            2       Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
                            3       §1785.16.
                            4   78. Further, Experian failed to follow reasonable procedures to assure maximum
                            5       possible accuracy of the information concerning Plaintiff and violated 15
                            6       U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                            7   79. Upon information and belief, AmeriMark’s investigation was also not
                            8       reasonable. More specifically, AmeriMark should have discovered from its
                            9       records, including Plaintiff’s official dispute letters, that the information
                           10       AmeriMark was reporting was inaccurate and materially misleading.
                           11       Specifically, AmeriMark could have simply reviewed the bankruptcy records
                           12       discussed above and received by AmeriMark and recognized that their reporting
2404 BROADWAY, SUITE 150




                           13       of a Charged Off status and balance owing following the Bankruptcy was
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       inaccurate, misleading, and outdated.
                           15   80. AmeriMark should have also consulted the Metro 2 guidelines for bankruptcy
                           16       accounts delineated above to confirm that the proper status following the
                           17       Bankruptcy was “Discharged through Bankruptcy” with a $0 balance.
                           18   81. Accordingly, AmeriMark failed to conduct a reasonable investigation with
                           19       respect to the disputed information as required by 15 U.SC. § 1681s-2(b) by:
                           20            a. Failing to remove all of the disputed and incorrect information;
                           21            b. Failing to update Plaintiff’s Account (history); and
                           22            c. Failing to notate, as required, Plaintiff’s dispute.
                           23   82. Through this conduct, AmeriMark has violated Cal. Civ. Code § 1785.25(a) by
                           24       furnishing information to Experian, i.e. a consumer reporting agency, that
                           25       AmeriMark knew or should known was inaccurate and materially misleading.
                           26   83. AmeriMark and Experian failed to review all relevant information provided by
                           27       Plaintiff in the dispute to Experian as required by and in violation of 15 U.SC.
                           28       § 1681s-2(b)(1)(B).


                                COMPLAINT FOR DAMAGES                                              PAGE 16 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.17 Page 17 of 31



                            1   84. Due to AmeriMark and Experian’s failure to reasonably (re)investigate, they
                            2       each further failed to correct and update Plaintiff’s information as required by
                            3       15 U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of
                            4       inaccurate information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                            5   85. Plaintiff’s efforts to correct AmeriMark and Experian’s erroneous and negative
                            6       reporting of the Debt by communicating Plaintiff’s dispute with AmeriMark
                            7       and Experian were fruitless.
                            8   86. AmeriMark and Experian’s continued inaccurate and negative reporting of the
                            9       Debt in light of its knowledge of the actual error was willful.
                           10   87. AmeriMark and Experian’s failure to correct the previously disclosed
                           11       inaccuracies on Plaintiff’s credit report was intentional and in reckless disregard
                           12       of its duty to refrain from reporting inaccurate information. Accordingly,
2404 BROADWAY, SUITE 150




                           13       AmeriMark and Experian willfully and negligently failed to comply with its
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       duty to reasonably investigate Plaintiff’s dispute.
                           15   88. AmeriMark and Experian’s inaccurate and negative reporting damaged
                           16       Plaintiff’s creditworthiness.
                           17   89. By inaccurately reporting account information relating to the Debt after notice
                           18       and confirmation of its errors, AmeriMark and Experian failed to take the
                           19       appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and
                           20       (E).
                           21                                          FSCC
                           22       INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION RE:
                           23                      ACCOUNT NO.: 543360* (THE “ACCOUNT”)
                           24   90. In an Experian Credit Report dated November 1, 2018, FSCC reported the
                           25       following inaccurate, misleading, and derogatory information for the above-
                           26       referenced account number:
                           27          • Recent Balance: $901 as of Mar 2018.
                           28


                                COMPLAINT FOR DAMAGES                                                 PAGE 17 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.18 Page 18 of 31



                            1            • Status: Account charged off. $901 past due as of Mar 2018.
                            2   91. There was no notation, status update, or any other indication in the tradeline as
                            3         it was reported to Experian that this Account was included in or discharged in
                            4         Plaintiff’s Bankruptcy.
                            5   92. On or about November 7, 2018, Plaintiff disputed FSCC’s reported information
                            6         regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
                            7         Experian, in writing, of the incorrect and inaccurate credit information
                            8         furnished by FSCC.
                            9   93. Specifically, Plaintiff sent a letter, via certified mail, to Experian (the “Dispute
                           10         Letter”), requesting the above inaccurate information be deleted pursuant to
                           11         Plaintiff’s Bankruptcy Discharge and corresponding Metro 2 instructions.
                           12   94. Specifically, the Dispute Letter expressed:
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102




                                  Consumer Dispute:
     C.O. LAW, APC




                           14
                                                                  • This account was included and discharged in my
                           15                                      Chapter 7 Bankruptcy, which was filed on
                           16
                                                                   11/14/2017 and discharged on 02/13/2018,
                                                                   bearing docket No. 17-06913-MM7 in the
                           17                                      Southern District of California (San Diego).
                           18
                                                                   Accordingly, the scheduled payment amount,
                                                                   current balance, balloon payment, and amount
                           19                                      past due on this account should be “$0” and the
                           20                                      status should be reporting as “discharged through
                                                                   bankruptcy” or the equivalent. This account
                           21                                      should also be reported as “closed” as opposed to
                           22                                      “open.” Moreover, there should be no
                                                                   delinquencies or major delinquencies reporting
                           23                                      after the filing date of the bankruptcy in the
                           24                                      history of this account Any duplicative reporting
                                                                   of this account in my credit history should be
                           25                                      deleted as well.
                           26
                           27   ///
                           28   ///

                                COMPLAINT FOR DAMAGES                                                PAGE 18 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.19 Page 19 of 31



                            1   95. The Dispute Letter further requested that the Experian and FSCC:
                            2            • Immediately delete the disputed derogatory information from my credit
                            3               report and update my credit report accordingly.
                            4            • If you do not immediately correct the disputed information on my credit
                            5               report, please include the “Consumer Dispute” section above as my
                            6               dispute statement for this account on my credit report.
                            7   96. Upon information and belief, Experian timely notified FSCC of Plaintiff’s
                            8         dispute, but they both continued reporting inaccurate, derogatory information.
                            9   97. FSCC was required to conduct a reasonable investigation into this specific
                           10         account on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-
                           11         2(b)(1)(A).
                           12   98. Experian was required to conduct a reasonable reinvestigation of Plaintiff’s
2404 BROADWAY, SUITE 150




                           13         dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   99. On or about December 21, 2018, Plaintiff received the results of FSCC and
                           15         Experian’s (re)investigations in the form of a letter from Experian with
                           16         Plaintiff’s updated credit report.
                           17   100. However, rather than remove the above derogatory information from Plaintiff’s
                           18         report, FSCC and Experian simply left derogatory information on Plaintiff’s
                           19         report.
                           20   101. Specifically, FSCC and Experian reported the following inaccurate and
                           21         derogatory information on Plaintiff’s credit in respect to the Account:
                           22            • Recent Balance: $901 as of Mar 2018.
                           23            • Status: Account charged off. $901 past due as of Mar 2018.
                           24   102. Once again, there was no notation, status update, or any other indication in the
                           25         tradeline as it was reported to Experian that this Account was discharged in
                           26         Plaintiff’s Bankruptcy.
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                                 PAGE 19 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.20 Page 20 of 31



                            1   103. Experian did not provide notice to Plaintiff that her dispute was “frivolous or
                            2       irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3) or include Plaintiff’s
                            3       “Statement of Dispute” pursuant to 15 U.S.C. § 1681i(b).
                            4   104. Upon information and belief, Experian’s reinvestigation was not reasonable.
                            5       More specifically, Experian should have discovered from its records, including
                            6       Plaintiff’s official dispute letter, that the information FSCC was reporting was
                            7       inaccurate and materially misleading. Experian could have easily ascertained
                            8       that the FSCC account had no further obligation owed on it by reviewing the
                            9       publicly available and accessible bankruptcy records discussed above,
                           10       consulting the Metro 2 guidelines for bankruptcy accounts delineated above, or
                           11       contacting Plaintiff for more information. Instead, upon information and belief,
                           12       Experian conducted a superficial “reinvestigation” and merely doubled-down
                                    on their inaccurate reporting. This has continued to hurt Plaintiff’s credit
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       standing.
                           15   105. Such conduct by Experian is willful and reckless.
                           16   106. Accordingly, Experian failed to conduct a reasonable reinvestigation of
                           17       Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
                           18       §1785.16.
                           19   107. Further, Experian failed to follow reasonable procedures to assure maximum
                           20       possible accuracy of the information concerning Plaintiff and violated 15
                           21       U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           22   108. Upon information and belief, FSCC’s investigation was also not reasonable.
                           23       More specifically, FSCC should have discovered from its records, including
                           24       Plaintiff’s official dispute letters, that the information FSCC was reporting was
                           25       inaccurate and materially misleading. Specifically, FSCC could have simply
                           26       reviewed the bankruptcy records discussed above and received by FSCC and
                           27       recognized that their reporting of a Charged Off status and balance owing
                           28       following the Bankruptcy was inaccurate, misleading, and outdated.


                                COMPLAINT FOR DAMAGES                                              PAGE 20 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.21 Page 21 of 31



                            1   109. FSCC should have also consulted the Metro 2 guidelines for bankruptcy
                            2       accounts delineated above to confirm that the proper status following the
                            3       Bankruptcy was “Discharged through Bankruptcy” with a $0 balance.
                            4   110. Accordingly, FSCC failed to conduct a reasonable investigation with respect to
                            5       the disputed information as required by 15 U.SC. § 1681s-2(b) by:
                            6            a. Failing to remove all of the disputed and incorrect information;
                            7            b. Failing to update Plaintiff’s Account (history); and
                            8            c. Failing to notate, as required, Plaintiff’s dispute.
                            9   111. Through this conduct, FSCC has violated Cal. Civ. Code § 1785.25(a) by
                           10       furnishing information to Experian, i.e. a consumer reporting agency, that
                           11       FSCC knew or should known was inaccurate and materially misleading.
                           12   112. FSCC and Experian failed to review all relevant information provided by
2404 BROADWAY, SUITE 150




                           13       Plaintiff in the dispute to Experian as required by and in violation of 15 U.SC.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       § 1681s-2(b)(1)(B).
                           15   113. Due to FSCC and Experian’s failure to reasonably (re)investigate, they each
                           16       further failed to correct and update Plaintiff’s information as required by 15
                           17       U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
                           18       information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                           19   114. Plaintiff’s efforts to correct FSCC and Experian’s erroneous and negative
                           20       reporting of the Debt by communicating Plaintiff’s dispute with FSCC and
                           21       Experian were fruitless.
                           22   115. FSCC and Experian’s continued inaccurate and negative reporting of the Debt
                           23       in light of its knowledge of the actual error was willful.
                           24   116. FSCC and Experian’s failure to correct the previously disclosed inaccuracies
                           25       on Plaintiff’s credit report was intentional and in reckless disregard of its duty
                           26       to refrain from reporting inaccurate information. Accordingly, FSCC and
                           27       Experian willfully and negligently failed to comply with its duty to reasonably
                           28       investigate Plaintiff’s dispute.


                                COMPLAINT FOR DAMAGES                                               PAGE 21 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.22 Page 22 of 31



                            1   117. FSCC and Experian’s inaccurate and negative reporting damaged Plaintiff’s
                            2         creditworthiness.
                            3   118. By inaccurately reporting account information relating to the Debt after notice
                            4         and confirmation of its errors, FSCC and Experian failed to take the appropriate
                            5         measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and (E).
                            6                                           AAFES
                            7         INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION RE:
                            8                        ACCOUNT NO.: 653002* (THE “ACCOUNT”)
                            9   119. In an Experian Credit Report dated November 1, 2018, AAFES reported the
                           10         following inaccurate, misleading, and derogatory information for the above-
                           11         referenced account number:
                           12            • Recent Balance: $5,058 as of Dec 2018.
                                         • Status: Collection account. $5,058 past due as of Dec 2018.
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   120. There was no notation, status update, or any other indication in the tradeline as
                           15         it was reported to Experian that this Account was included in or discharged in
                           16         Plaintiff’s Bankruptcy.
                           17   121. On or about November 7, 2018, Plaintiff disputed AAFES’s reported
                           18         information regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by
                           19         notifying Experian, in writing, of the incorrect and inaccurate credit information
                           20         furnished by AAFES.
                           21   122. Specifically, Plaintiff sent a letter, via certified mail, to Experian (the “Dispute
                           22         Letter”), requesting the above inaccurate information be deleted pursuant to
                           23         Plaintiff’s Bankruptcy Discharge and corresponding Metro 2 instructions.
                           24   123. Specifically, the Dispute Letter expressed:
                           25   ///
                           26   ///
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                                 PAGE 22 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.23 Page 23 of 31


                                  Consumer Dispute:
                            1
                                                                 • This account was included and discharged in my
                            2                                      Chapter 7 Bankruptcy, which was filed on
                            3
                                                                   11/14/2017 and discharged on 02/13/2018,
                                                                   bearing docket No. 17-06913-MM7 in the
                            4                                      Southern District of California (San Diego).
                            5
                                                                   Accordingly, the scheduled payment amount,
                                                                   current balance, balloon payment, and amount
                            6                                      past due on this account should be “$0” and the
                            7                                      status should be reporting as “discharged through
                                                                   bankruptcy” or the equivalent. This account
                            8                                      should also be reported as “closed” as opposed to
                            9                                      “open.” Moreover, there should be no
                                                                   delinquencies or major delinquencies reporting
                           10                                      after the filing date of the bankruptcy in the
                           11                                      history of this account Any duplicative reporting
                                                                   of this account in my credit history should be
                           12                                      deleted as well.
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   124. The Dispute Letter further requested that the Experian and AAFES:
                           15            • Immediately delete the disputed derogatory information from my credit
                           16               report and update my credit report accordingly.
                           17            • If you do not immediately correct the disputed information on my credit
                           18               report, please include the “Consumer Dispute” section above as my
                           19               dispute statement for this account on my credit report.
                           20   125. Upon information and belief, Experian timely notified AAFES of Plaintiff’s
                           21         dispute, but they both continued reporting inaccurate, derogatory information.
                           22   126. AAFES was required to conduct a reasonable investigation into this specific
                           23         account on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-
                           24         2(b)(1)(A).
                           25   127. Experian was required to conduct a reasonable reinvestigation of Plaintiff’s
                           26         dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.
                           27   ///
                           28   ///

                                COMPLAINT FOR DAMAGES                                                 PAGE 23 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.24 Page 24 of 31



                            1   128. On or about December 21, 2018, Plaintiff received the results of AAFES and
                            2       Experian’s (re)investigations in the form of a letter from Experian with
                            3       Plaintiff’s updated credit report.
                            4   129. However, rather than remove the above derogatory information from Plaintiff’s
                            5       report, AAFES and Experian simply left derogatory information on Plaintiff’s
                            6       report.
                            7   130. Specifically, AAFES and Experian reported the following inaccurate and
                            8       derogatory information on Plaintiff’s credit in respect to the Account:
                            9           • Recent Balance: $5,058 as of Dec 2018.
                           10           • Status: Collection account. $5,058 past due as of Dec 2018.
                           11   131. Once again, there was no notation, status update, or any other indication in the
                           12       tradeline as it was reported to Experian that this Account was discharged in
                                    Plaintiff’s Bankruptcy.
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   132. Experian did not provide notice to Plaintiff that her dispute was “frivolous or
                           15       irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3) or include Plaintiff’s
                           16       “Statement of Dispute” pursuant to 15 U.S.C. § 1681i(b).
                           17   133. Upon information and belief, Experian’s reinvestigation was not reasonable.
                           18       More specifically, Experian should have discovered from its records, including
                           19       Plaintiff’s official dispute letter, that the information AAFES was reporting was
                           20       inaccurate and materially misleading. Experian could have easily ascertained
                           21       that the AAFES account had no further obligation owed on it by reviewing the
                           22       publicly available and accessible bankruptcy records discussed above,
                           23       consulting the Metro 2 guidelines for bankruptcy accounts delineated above, or
                           24       contacting Plaintiff for more information. Instead, upon information and belief,
                           25       Experian conducted a superficial “reinvestigation” and merely doubled-down
                           26       on their inaccurate reporting. This has continued to hurt Plaintiff’s credit
                           27       standing.
                           28   134. Such conduct by Experian is willful and reckless.


                                COMPLAINT FOR DAMAGES                                              PAGE 24 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.25 Page 25 of 31



                            1   135. Accordingly, Experian failed to conduct a reasonable reinvestigation of
                            2       Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
                            3       §1785.16.
                            4   136. Further, Experian failed to follow reasonable procedures to assure maximum
                            5       possible accuracy of the information concerning Plaintiff and violated 15
                            6       U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                            7   137. Upon information and belief, AAFES’s investigation was also not reasonable.
                            8       More specifically, AAFES should have discovered from its records, including
                            9       Plaintiff’s official dispute letters, that the information AAFES was reporting
                           10       was inaccurate and materially misleading. Specifically, AAFES could have
                           11       simply reviewed the bankruptcy records discussed above and received by
                           12       AAFES and recognized that their reporting of a Charged Off status and balance
2404 BROADWAY, SUITE 150




                           13       owing following the Bankruptcy was inaccurate, misleading, and outdated.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   138. AAFES should have also consulted the Metro 2 guidelines for bankruptcy
                           15       accounts delineated above to confirm that the proper status following the
                           16       Bankruptcy was “Discharged through Bankruptcy” with a $0 balance.
                           17   139. Accordingly, AAFES failed to conduct a reasonable investigation with respect
                           18       to the disputed information as required by 15 U.SC. § 1681s-2(b) by:
                           19            a. Failing to remove all of the disputed and incorrect information;
                           20            b. Failing to update Plaintiff’s Account (history); and
                           21            c. Failing to notate, as required, Plaintiff’s dispute.
                           22   140. Through this conduct, AAFES has violated Cal. Civ. Code § 1785.25(a) by
                           23       furnishing information to Experian, i.e. a consumer reporting agency, that
                           24       AAFES knew or should known was inaccurate and materially misleading.
                           25   141. AAFES and Experian failed to review all relevant information provided by
                           26       Plaintiff in the dispute to Experian as required by and in violation of 15 U.SC.
                           27       § 1681s-2(b)(1)(B).
                           28


                                COMPLAINT FOR DAMAGES                                              PAGE 25 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.26 Page 26 of 31



                            1   142. Due to AAFES and Experian’s failure to reasonably (re)investigate, they each
                            2       further failed to correct and update Plaintiff’s information as required by 15
                            3       U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
                            4       information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                            5   143. Plaintiff’s efforts to correct AAFES and Experian’s erroneous and negative
                            6       reporting of the Debt by communicating Plaintiff’s dispute with AAFES and
                            7       Experian were fruitless.
                            8   144. AAFES and Experian’s continued inaccurate and negative reporting of the Debt
                            9       in light of its knowledge of the actual error was willful.
                           10   145. AAFES and Experian’s failure to correct the previously disclosed inaccuracies
                           11       on Plaintiff’s credit report was intentional and in reckless disregard of its duty
                           12       to refrain from reporting inaccurate information. Accordingly, AAFES and
2404 BROADWAY, SUITE 150




                           13       Experian willfully and negligently failed to comply with its duty to reasonably
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       investigate Plaintiff’s dispute.
                           15   146. AAFES and Experian’s inaccurate and negative reporting damaged Plaintiff’s
                           16       creditworthiness.
                           17   147. By inaccurately reporting account information relating to the Debt after notice
                           18       and confirmation of its errors, AAFES and Experian failed to take the
                           19       appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and
                           20       (E).
                           21                                   CAUSES OF ACTION
                           22                                          COUNT I
                           23                  VIOLATION OF THE FAIR CREDIT REPORTING ACT
                           24                               15 U.S.C. §§ 1681 ET SEQ.
                           25                             [AGAINST ALL DEFENDANTS]
                           26   148. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                           27       as though fully stated herein.
                           28


                                COMPLAINT FOR DAMAGES                                               PAGE 26 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.27 Page 27 of 31



                            1   149. The foregoing acts and omissions constitute numerous and multiple willful,
                            2        reckless, or negligent violations of the FCRA, including, but not limited to, each
                            3        and every one of the above-cited provisions of the FCRA, 15 U.S.C. § 1681.
                            4   150. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                            5        is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
                            6        1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
                            7        1681o(a)(2), from Defendants.
                            8   151. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
                            9        to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
                           10        statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as
                           11        the Court may allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
                           12        attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.
2404 BROADWAY, SUITE 150




                           13                                         COUNT II
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14     VIOLATION OF CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES ACT
                           15                            CAL. CIV. CODE § 1785.1 ET SEQ.
                           16                                 [AGAINST ALL DEFENDANTS]
                           17   152. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                           18        as though fully stated herein.
                           19   153. The foregoing acts and omissions constitute numerous and multiple violations
                           20        of the California Consumer Credit Reporting Agencies Act.
                           21   154. As a result of each and every negligent violation of the CCRAA, Plaintiff is
                           22        entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
                           23        1785.31(a)(1) from Defendants.
                           24   155. As a result of each and every willful violation of the CCRAA, Plaintiff is
                           25        entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
                           26        1785.31(a)(2) against Defendants, including punitive damages of $100-$5,000
                           27        per willful violation.
                           28


                                COMPLAINT FOR DAMAGES                                                PAGE 27 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.28 Page 28 of 31



                            1   156. Because Furnisher-Defendants are partnerships, corporations, associations, or
                            2       other entities, and are therefore each a “person” as that term is defined by Cal.
                            3       Civ. Code § 1785.3(j), Furnisher-Defendants are and always were obligated to
                            4       not furnish information on a specific transaction or experience to any consumer
                            5       credit reporting agency if they knew or should have known that the information
                            6       is incomplete or inaccurate, as required by Cal. Civ. Code § 1785.25(a). Thus,
                            7       Furnisher-Defendants violated Cal. Civ. Code § 1785.25(a).
                            8                                 PRAYER FOR RELIEF
                            9   WHEREFORE, Plaintiff prays that judgment be entered against Defendants:
                           10        • An award of actual damages, in an amount to be determined at trial or
                           11           damages of a maximum of $1,000 pursuant to 15 U.S.C. § 1681n(a)(1)(A),
                           12           against Defendants for each incident of willful noncompliance of the
2404 BROADWAY, SUITE 150




                           13           FCRA;
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14        • An award of punitive damages, as the Court may allow pursuant to 15
                           15           U.S.C. § 1681n(a)(2), against Defendants for each incident of willful
                           16           noncompliance to the FCRA;
                           17        • An award for costs and reasonable attorney’s fess, pursuant to 15 U.S.C. §
                           18           1681n(a)(3), against Defendants for each incident of negligent
                           19           noncompliance of the FCRA;
                           20        • An award of actual damages in an amount to be determined at trial pursuant
                           21           to 15 U.S.C. § 1681o(a)(1) against Defendants for each incident of negligent
                           22           noncompliance of the FCRA;
                           23        • An award of costs and litigation and reasonable attorney’s fees pursuant 15
                           24           U.S.C. § 1681n(a)(3) and 15 U.S.C. § 1681o(a)(2) against Defendants for
                           25           each incident of noncompliance of the FCRA;
                           26        • An award of actual damages, in an amount to be determined at trial,
                           27           pursuant to Cal. Civ. Code § 1785.31(a)(2)(A), against Defendants;
                           28


                                COMPLAINT FOR DAMAGES                                              PAGE 28 OF 29
                                Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.29 Page 29 of 31



                            1        • Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                            2           1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against Defendants;
                            3        • An award of punitive damages of $100-$5,000 per willful violation of Cal.
                            4           Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code § 1785.31(a)(2)(B)
                            5           against Defendants;
                            6        • For equitable and injunctive relief pursuant to Cal. Civ. Code § 1785.31(b)
                            7           against Defendants; and
                            8        • Any and all other relief the Court deems just and proper.
                            9
                                Dated: March 29, 2019                        Respectfully submitted,
                           10
                                                                            C.O. LAW, APC
                           11

                           12
                                                                             By: /s/ Clark Ovruchesky
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102




                                                                                 CLARK OVRUCHESKY, ESQ.
     C.O. LAW, APC




                           14                                                    ATTORNEY FOR PLAINTIFF
                           15                                     TRIAL BY JURY
                           16   157. Pursuant to the seventh amendment to the Constitution of the United States of
                           17       America, Plaintiff is entitled to, and demands, a trial by jury.
                           18
                                Dated: March 29, 2019                        Respectfully submitted,
                           19

                           20                                               C.O. LAW, APC
                           21

                           22                                                By: /s/ Clark Ovruchesky
                           23
                                                                                 CLARK OVRUCHESKY, ESQ.
                                                                                 ATTORNEY FOR PLAINTIFF
                           24

                           25

                           26
                           27

                           28


                                COMPLAINT FOR DAMAGES                                                  PAGE 29 OF 29
                       Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.30 Page 30 of 31
-65HY                                                      CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
MIGUEL SEPULVEDA SR.                                                                                      AMERIMARK DIRECT, LLC, FIRST SAVINGS CREDIT CARD,
                                                                                                          ARMY AND AIR FORCE EXCHANGE SERVICE, and EXPERIAN
    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII         SAN DIEGO                                   &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
C.O. LAW, APC; (619) 356-8960, 2404 Broadway, Suite 150, San Diego,
CA 92102.                                                                                                                                     '19CV0585 L                  AGS

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u         u    ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u         u    )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO	                 3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
       	(QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
       ([FOXGHV9HWHUDQV          u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$II             u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::J       u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,J             u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                    $JHQF\'HFLVLRQ
u   5HQW/HDVH	(MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV	2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         15 U.S.C. § 1681 et seq and 28 U.S.C. § 1367
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Violations of the FCRA and CCRAA by Defendants
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                       $100,000                                   JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
03/29/2019                                                            /s/ Clark Ovruchesky, Esq.
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
                  Case 3:19-cv-00585-L-AGS Document 1 Filed 03/29/19 PageID.31 Page 31 of 31
-65HYHUVH5HY


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

I.(a)    Plaintiffs-Defendants.(QWHUQDPHVODVWILUVWPLGGOHLQLWLDORISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
  (b)    County of Residence.)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
  (c)    Attorneys.(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQVHHDWWDFKPHQW

II.      Jurisdiction.7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOHD)5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII-XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW:KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG. 6HH6HFWLRQ,,,EHORZ; NOTE: federal question actions take precedence over diversity
         cases.

III.     Residence (citizenship) of Principal Parties.7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

IV.      Nature of Suit.3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
         VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUNVLQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
         RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH

V.       Origin.3ODFHDQ;LQRQHRIWKHVL[ER[HV
         2ULJLQDO3URFHHGLQJV&DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         :KHQWKHSHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
         5HPDQGHGIURP$SSHOODWH&RXUW&KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG&KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW)RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQD'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ&KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ
         :KHQWKLVER[LVFKHFNHGGRQRWFKHFNDERYH

VI.      Cause of Action.5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVHDo not cite jurisdictional
         statutes unless diversity. ([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

VII.     Requested in Complaint.&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

VIII. Related Cases.7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
      QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

Date and Attorney Signature.'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
